Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Smith on 12/15/2021.

IN THE CLAIMS:
1. (Currently Amended) A thrust reverser assembly configured for reversing thrust of an aircraft engine, the aircraft engine having a bypass duct and being arranged in an engine nacelle, the engine nacelle having a fixed member and a translating member, wherein the thrust reverser assembly comprises: 
a flap having a forward edge and a rear edge, and 
a linkage arrangement, wherein the flap is driven between a stowed position and a deployed position by the linkage arrangement due to an axial movement of the translating member relative to the fixed member, 
wherein the linkage arrangement is configured to move the flap along a movement path that, when the flap enters the bypass duct, both the forward edge and ,
wherein the forward edge is forward of the rear edge in the stowed position and the deployed position, and
wherein the linkage arrangement is configured so that the movement path of the rear edge has, towards the deployed position, a portion of the radial translational component directed radially outward.

4. (Canceled)

11. (Currently Amended) The engine nacelle according to claim 10, wherein a first link bar is pivotally coupled to the fixed member by a first member joint and a second link bar is pivotally coupled to the fixed member by a second member joint, wherein the first and second member joints are spaced apart along [[the]]an engine nacelle axial direction, such that the flap follows the movement path.

14. (Currently Amended) The engine nacelle according to claim 10, wherein the thrust reverser assembly is one [[or]]of a plurality of thrust reverser arrangements distributed along a circumferential direction of the engine nacelle.

Allowable Subject Matter
Claims 1-3, 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, the forward edge is forward of the rear edge in the stowed position and the deployed position, and wherein the linkage arrangement is configured so that the movement path of the rear edge has, towards the deployed position, a portion of the radial translational component directed radially outward.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741